Case: 10-40328     Document: 00511829432         Page: 1     Date Filed: 04/20/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 20, 2012
                                     No. 10-40328
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

SAUL MARTINEZ-PEREZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 2:09-CR-1087-1


Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Saul Martinez-Perez appeals from his conviction of illegal reentry
following removal. He contends solely that his attempted murder conviction did
not constitute a crime of violence for the purpose of the 16-level adjustment to
his offense level under U.S.S.G. § 2L1.2(b)(1)(A)(ii) (2009) because Texas’s
general attempt statute requires an act amounting to more than mere
preparation and is therefore broader than the generic meaning of attempt.
Martinez-Perez’s contention is foreclosed by United States v. Sanchez, 667 F.3d
555, 560, 563-66 (5th Cir. 2012).
        AFFIRMED.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.